Title: From Thomas Jefferson to Linctot, 13 February 1781
From: Jefferson, Thomas
To: Linctot (Lanctot, Lintot), Daniel Maurice Godefroy de



Sir
In Council Febry. 13th. 1781.

I received two Days ago your favor of Decemr. 5. 1780 from Fort Pitt. It was the more acceptable as I had not before heard of you after your departure for that place on your way from Wmsburgh and had really entertained fears that some accident had befallen you. The Letter you mention to have written informing me of your proceedings never came to hand and of course could not be answered. I having nothing to recommend but the General office of preserving peace with such of the Indians whose conduct has not rendered chastisement necessary: peace and friendship with them is our desire and their interest. I am sorry that the events and continuance of the war have more and more increased our inability to furnish you with those necessaries for the Indians which would facilitate the purposes of your mission to them. We have now the fullest assurance of regular and plentiful supplies of cloathing, arms, and military stores for our armies without requiring payment from our great Ally. Should this not be extended to supplies suitable to your department, it will leave us enabled to furnish those supplies ourselves; yet you cannot be too strenuous in preparing the minds of the Indians for disappointments and wants in these Articles should they happen contrary to our hope, and considering as the principal reward of their sufferings a hearty and cordial friendship with us, with free commerce and plentiful supplies on the restoration of peace. I wish you success in your endeavours and much health, and am with much respect &c,

T.J.

